USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 1 of 10


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JERRY EMERSON,

               Petitioner,

                      v.                           CAUSE NO. 3:19-CV-706-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Jerry Emerson, a prisoner without a lawyer, filed a habeas corpus petition

challenging his 2008 conviction for murder and other offenses in Marion Superior Court

under cause number 49G01-0805-MR-107649. (ECF 1.) For the reasons stated below, the

petition is denied.

I.     BACKGROUND

       In deciding the petition, the court must presume the facts set forth by the state

courts are correct. 28 U.S.C. § 2254(e)(1). It is Mr. Emerson’s burden to rebut this

presumption with clear and convincing evidence. Id. According to the Indiana Court of

Appeals’ decision on direct appeal, on July 30, 2007, Mr. Emerson and his friend Samuel

Fancher were driving through an Indianapolis neighborhood when they spotted 17-

year-old Leroy Moorman and 16-year-old Ryan Sampson. Emerson v. State, 909 N.E.2d

521 (Table), 2009 WL 1974552 (Ind. Ct. App. July 9, 2009). They recognized the teenagers

as individuals who had broken into their house several months earlier. Id. The two men

forced Moorman and Sampson into their car at gunpoint and drove them to a vacant
USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 2 of 10


house. Id. Once there, they took Moorman and Sampson to a bathroom and shot them.

Id. Sampson was shot multiple times, including in the head, and died at the scene. Id.

Moorman was shot in both arms and lay on the floor with his eyes closed pretending to

be dead until the men left. Id. He then went to a nearby residence for help. Id.

       Mr. Emerson later described the shooting to an acquaintance, Curtis Williams. Id.

According to Williams, Mr. Emerson told him, “As soon as I got to the . . . house, I shot

that motherf***er dead in the head.” Id. Mr. Emerson also told him that Fancher was

supposed to do the “same thing” to Moorman, but Fancher wanted to “give [him] body

shots” even though Mr. Emerson “told him that body shots don’t work.” Id. After this

conversation, Williams learned that he was distantly related to Sampson and told police

what Mr. Emerson had told him. Id. Mr. Emerson was charged with the murder of

Sampson, the attempted murder of Moorman under an accomplice theory, criminal

confinement, and carrying a handgun without a license. Id. The jury found him guilty as

charged, and he was sentenced to an aggregate 105-year sentence. Id.

       On direct appeal, Mr. Emerson raised the following claims: (1) the jury

instructions failed to properly inform the jury of the elements of attempted murder

under state law; (2) the prosecutor made improper comments during trial; (3) the trial

court erred in admitting into evidence a handgun recovered from Fancher’s hotel room;

(4) the trial court erred in admitting prior bad acts evidence; and (5) the trial court erred

in allowing testimony that Moorman was reluctant to testify. Id. at *2-*10. The Indiana

Court of Appeals determined that all of the claims except for the handgun claim were

waived under state law because Mr. Emerson did not lodge a contemporaneous


                                              2
USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 3 of 10


objection at trial. Id. at *2-*10. Waiver notwithstanding, the court reviewed the claims

for fundamental error and found none. Id. As for the admission of the handgun, the

court found any error harmless in light of the substantial evidence of Mr. Emerson’s

guilty. Id. at *7. The court therefore affirmed Mr. Emerson’s conviction in all respects. Id.

at *10. He sought transfer to the Indiana Supreme Court, reasserting all of his claims

except for the handgun claim. (ECF 10-8 at 2-4.) The Indiana Supreme Court denied

transfer. (ECF 10-2 at 4.)

       Thereafter, Mr. Emerson sought post-conviction relief alleging ineffective

assistance of trial counsel. Emerson v. State, 126 N.E.3d 42 (Table), 2019 WL 1926063 (Ind.

Ct. App. May 1, 2019). Following a hearing, the petition was denied. Id. at *1. On

appeal, Mr. Emerson argued that his trial counsel was ineffective on the following

grounds: (1) she failed to object to testimony that Moorman was reluctant to testify; (2)

she failed to object to improper comments by the prosecutor; (3) she failed to object to

alleged hearsay from a police officer that Moorman had identified Mr. Emerson from a

photo lineup; (4) she failed to object to an allegedly erroneous jury instruction; and (5)

she failed to move to suppress evidence of an “impermissible” show-up identification

of Mr. Emerson’s vehicle with Sampson’s family members. Id. at *2. The court found no

merit to these arguments and affirmed the denial of post-conviction relief. Id. Mr.

Emerson did not seek transfer to the Indiana Supreme Court. (ECF 1 at 2.)

       Thereafter, Mr. Emerson filed his federal petition, claiming as follows: (1) his

Sixth Amendment right to a fair trial and Fourteenth Amendment right to due process

were violated because the jury was not properly instructed; (2) his Sixth Amendment


                                             3
USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 4 of 10


right to a fair trial and Fourteenth Amendment right to due process were violated when

the prosecutor commented on his assertion of his speedy trial rights; (3) his Sixth

Amendment right to a fair trial and Fourteenth Amendment right to due process were

violated when the prosecutor made a comment that invited the jury to draw an

inference about his failure to testify; (4) his Sixth Amendment right to a fair trial and

Fourteenth Amendment right to due process were violated when the trial court

admitted “improper prior bad acts” evidence; (5) his Sixth Amendment right to a fair

trial and Fourteenth Amendment right to due process were violated when the trial

court admitted the handgun recovered from Fancher’s hotel room; and (6) his Sixth

Amendment right to a fair trial and Fourteenth Amendment right to due process were

violated when the state was allowed to present testimony about Moorman’s reluctance

to testify. (ECF 1 at 3-4.)

II.    ANALYSIS

       The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) allows a

district court to issue a writ of habeas corpus on behalf of a state prisoner who is in

custody “in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). To obtain relief, a petitioner must meet the stringent requirements of 28

U.S.C. § 2254(d), set forth as follows:

              An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted
       with respect to any claim that was adjudicated on the merits in State court
       proceedings unless the adjudication of the claim—
              (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or


                                              4
USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 5 of 10


              (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

       This standard is “difficult to meet” and “highly deferential.” Hoglund v. Neal, 959

F.3d 819, 832 (7th Cir. 2020) (quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). “It is

not enough for a petitioner to show the state court’s application of federal law was

incorrect; rather, he must show the application was unreasonable, which is a

‘substantially higher threshold.’” Id. (quoting Schriro v. Landrigan, 550 U.S. 465, 473

(2007)). In other words, “[a] petitioner must show that the state court’s ruling on the

claim being presented in federal court was so lacking in justification that there was an

error well understood and comprehended in existing law beyond any possibility for

fair-minded disagreement.” Id. (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

       Before considering the merits of a habeas petition, the court must ensure that the

petitioner has exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A);

Hoglund v. Neal, 959 F.3d 819, 832 (7th Cir. 2020). The exhaustion requirement is

premised on a recognition that the state courts must be given the first opportunity to

address and correct violations of their prisoner’s federal rights. Davila v. Davis, 137 S. Ct.

2058, 2064 (2017); O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)). For that opportunity to

be meaningful, the petitioner must fairly present his constitutional claim in one

complete round of state review. Baldwin v. Reese, 541 U.S. 27, 30-31 (2004); Boerckel, 526

U.S. at 845. This includes seeking discretionary review in the state court of last resort.

Boerckel, 526 U.S. at 848. The companion procedural default doctrine, also rooted in

comity concerns, precludes a federal court from reaching the merits of a claim when: (1)


                                               5
USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 6 of 10


the claim was presented to the state courts and was denied on the basis of an adequate

and independent state procedural ground; or (2) the claim was not presented to the

state courts and the opportunity to do so has now passed. Davila, 137 S. Ct. at 2064;

Coleman v. Thompson, 501 U.S. 722, 735 (1991).

       The respondent argues that claims one, two, three, four, and six are all

procedurally defaulted. (ECF 10- at 4-6.) As the respondent points out, the Indiana

Court of Appeals found that all of these claims were waived under state law due to Mr.

Emerson’s failure to lodge a contemporaneous objection at trial. Emerson, 2009 WL

1974552, at *2-*10. This finding of waiver constitutes an adequate and independent state

procedural ground that bars federal habeas review. See Wainright v. Sykes, 433 U.S. 72,

81-82 (1977) (holding that failure to comply with state’s contemporaneous-objection

requirement was an independent and adequate state procedural ground that barred

federal habeas review); Smith v. Gaetz, 565 F.3d 346, 351 (7th Cir. 2009) (“Where, as here,

the state court declined to review an issue that was not properly preserved, the state

court decision rests upon a ground that is both independent of the federal question and

adequate to support the judgment.” (citation and internal quotation marks omitted)).

Therefore, these claims are defaulted.

       A habeas petitioner can overcome a procedural default by showing both cause

for failing to abide by state procedural rules and a resulting prejudice. Davis v. Davila,

137 S. Ct. 2058, 2064 (2017). Cause sufficient to excuse a procedural default is defined as

“some objective factor external to the defense” which prevented the petitioner from

pursuing his constitutional claim in state court. Id. (quoting Murray v. Carrier, 477 U.S.


                                             6
USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 7 of 10


478, 488 (1986)). A habeas petitioner can also overcome a procedural default by

establishing that the court’s refusal to consider a defaulted claim would result in a

fundamental miscarriage of justice because he is actually innocent. House v. Bell, 547

U.S. 518, 536 (2006).

       In his traverse, Mr. Emerson does not provide cause to excuse his default, and

instead argues that habeas review is not barred because his “issues were addressed on

the merits” by the Indiana Court of Appeals. (ECF 14 at 4.) However, the Indiana Court

of Appeals only reviewed his claims for “fundamental error”—a narrow exception to

the state’s waiver doctrine under which an error is found to be so egregious that the

trial court had an obligation to sua sponte correct it even without an objection. See

Brewington v. State, 7 N.E.3d 946, 974 (Ind. 2014). The state court’s review of a waived

claim for fundamental error does not amount to a merits determination. Lee v. Davis, 328

F.3d 896, 900 (7th Cir. 2003) (“[T]he examination required to determine whether there

had been fundamental error did not undermine reliance on an independent state

procedural ground of waiver[.]”); Willis v. Aiken, 8 F.3d 556, 567 (7th Cir. 1993) (holding

that “the determination of the Indiana appellate court that no fundamental error

resulted . . . rests on an independent and adequate state ground” that precludes federal




                                             7
USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 8 of 10


habeas review, absent a showing of cause and prejudice). Therefore, these claims are

defaulted and cannot be considered on the merits. 1

        Mr. Emerson’s remaining claim is that the trial court violated his rights by

admitting into evidence a handgun recovered from Fancher’s hotel room. (ECF 1 at 5.)

The respondent argues that this claim is also defaulted, but for a different reason. (ECF

10 at 6.) As the respondent points out, Mr. Emerson presented a claim regarding the

admission of the handgun to the Indiana Court of Appeals on direct appeal, but he did

not include this claim in his petition to transfer to the Indiana Supreme Court. (ECF 10-8

at 2-4.) His failure to present this claim to the state court of last resort means that it is

defaulted. Boerckel, 526 U.S. at 848.

        Mr. Emerson does not address his default of this claim in his traverse or provide

cause for excusing it, but he does make a passing reference to being “actually innocent.”

(ECF 14 at 8.) “[A]ctual innocence, if proved, serves as a gateway through which a

petitioner may pass” to obtain review of his claims even though they are defaulted.

McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). In this context, “actual innocence means

factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614,




         1 Even though Mr. Emerson does not specifically raise this argument, the court has considered

whether he could assert ineffective assistance of counsel as a means of excusing his default of these
claims. Attorney error rising to the level of ineffective assistance of counsel can amount to cause sufficient
to excuse a procedural default. Davila, 137 S. Ct. at 2065. However, the exhaustion doctrine requires that
an ineffective-assistance claim be presented to the state court as an independent claim before it may be
used to establish cause for a procedural default. Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000); Murray,
477 U.S. at 490. Mr. Emerson argued in the post-conviction proceedings that his trial counsel was
ineffective in failing to object at trial on several of the grounds he presents here, but he did not seek
review in the Indiana Supreme Court. (ECF 1 at 2.) He therefore did not exhaust an ineffective-assistance
claim in one complete round of state review, precluding him from asserting such a claim here to excuse
his defaults.


                                                      8
USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 9 of 10


623 (1998) (internal quotation marks omitted). Thus, to raise a credible claim of actual

innocence, the petitioner must have “new reliable evidence—whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence[.]”

Schlup v. Delo, 513 U.S. 298, 324 (1995); see also Hayes v. Battaglia, 403 F.3d 935, 938 (7th

Cir. 2005) (observing that a prisoner claiming actual innocence “must have

documentary, biological (DNA) or other powerful evidence: perhaps some non-relative

who placed him out of the city, with credit card slips, photographs, and phone logs to

back up the claim”). The petitioner must demonstrate that in light of this new evidence,

“it is more likely than not that no reasonable juror would have convicted him.” Schlup,

513 U.S. at 327. This is a “demanding” standard that can be met only in “extraordinary”

circumstances. House v. Bell, 547 U.S. 518, 538 (2006).

       Other than broadly invoking the actual innocence exception, Mr. Emerson does

not point to any new evidence—let alone powerful or reliable evidence—to show that

he is factually innocent of these offenses. He has not met the demanding actual

innocence standard, and the court cannot consider this claim on the merits. The petition

must be denied.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, the court must

either issue or deny a certificate of appealability in all cases where it enters a final order

adverse to the petitioner. To obtain a certificate of appealability, the petitioner must

make a substantial showing of the denial of a constitutional right by establishing “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were


                                               9
USDC IN/ND case 3:19-cv-00706-JD-MGG document 19 filed 12/14/20 page 10 of 10


adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks and citation omitted). For the reasons fully

explained above, Mr. Emerson’s claims are procedurally defaulted. The court finds no

basis to conclude that jurists of reason could debate the outcome of the petition or find a

reason to encourage him to proceed further. Accordingly, the court declines to issue

him a certificate of appealability.

III.    CONCLUSION

        For the reasons set forth above, the petition (ECF 1) is DENIED, and the

petitioner is DENIED a certificate of appealability. The clerk is DIRECTED to close this

case.

        SO ORDERED on December 14, 2020

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            10
